Citation Nr: 0122822	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary emphysema


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service in the New Philippine 
Scouts from April 1946 to May 1947.  This appeal comes to the 
Board of Veterans' Appeals (Board) from a September 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  An October 1994 RO determination denied the veteran's 
claim of service connection for pulmonary emphysema; he was 
notified of the decision and of his appellate rights, and 
initiated an appeal by notice of disagreement (NOD), but the 
appeal was not timely perfected and the decision became 
final.

2.  Evidence submitted since the October 1994 determination 
is non-duplicative and probative of the issue of whether the 
veteran's current pulmonary emphysema is related to service; 
the new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the October 1994 RO determination 
denying the veteran's claim for service connection for 
pulmonary emphysema is new and material, and the claim must 
be reopened.  38 U.S.C.A. §§ 5103A, 5108, 7104(b), 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156 (2000); Duty to 
Assist, 66 Fed. Reg. 45620, 45628-30 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that an amendment 
was recently promulgated to the regulation which governs the 
evaluation of whether new and material evidence has been 
submitted.  See Duty to Assist, 66 Fed. Reg. 45,620, 45,628-
30 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, the provisions of this amendment were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45,620.  Since the veteran's claim to reopen was 
received by the Manila RO in July 2000, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to the claimant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

In an October 1994 rating decision, the RO denied the 
veteran's claim of service connection for pulmonary 
emphysema, and the veteran was notified of that decision by 
letter that month.  The notification letter contained a VA 
Form 4107a which advised the veteran that he had one year 
from the date of notification to appeal the decision, and 
explained other appellate rights.  An appeal of that decision 
was initiated by NOD filed by the veteran in December 1994, 
but no substantive appeal was received by the RO following 
its issuance of a statement of the case (SOC) in February 
1996.  Accordingly, an appeal of the October 1994 decision 
was not timely perfected, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  Thus, the veteran's claim may be 
reopened and reconsidered only if new and material evidence 
has been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999).  First, the 
Board is obligated to determine whether the evidence 
submitted since the prior decision is new and material.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet.App. 
167, 171 (1996).  Second, if new and material evidence was 
presented, the claim was reopened and was required to 
consider it based on all the evidence of record, to determine 
whether it was well grounded.  See Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995).  Finally, if the claim was well 
grounded, and if VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) had been fulfilled, the Board could evaluate the 
merits of the claim.  See Winters v. West, 12 Vet.App. 203 
(1999).  However, enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126), effectively eliminated the concept of a well-grounded 
claim and substantially modified the manner in which VA's 
duty to assist claimants is to be discharged.  Accordingly, 
the requirement to find a claim well grounded prior to 
considering whether VCAA-modified duty to assist has been met 
no longer exists.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Struck v. Brown, 9 Vet.App. 145 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  Hodge, 155 F.3d at 1363.  New 
evidence will be presumed credible at this point solely for 
the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet.App. 510 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board notes that since the October 1994 decision, the 
evidence received by VA consists of a July 2000 report of X-
ray study, interpreted as showing that the veteran currently 
suffers from bilateral pulmonary emphysema; and a statement 
received from the veteran in July 2001, which indicates that 
he has suffered continually from lung problems during and 
since his active military service.

Applying the above analysis to the evidence submitted by the 
veteran since the last final rating decision, the Board finds 
that the X-ray study evidence is not new, as it duplicates 
the finding of an October 1994 VA medical examination, also 
diagnosing the veteran's pulmonary emphysema.  The basis for 
the RO denial of service connection was the lack of any 
competent evidence demonstrating a relationship between his 
current condition, and any injury or disease he suffered in 
service.  The July 2000 X-ray study makes no comment 
regarding the etiology of the veteran's condition.

However, the veteran's July 2001 statement reports that 
"ever since I suffered from pneumonitis in service, my lung 
problems went on until now."  Laypersons may not offer 
medical diagnoses or opinions as to the etiology of a 
condition, see Layno v. Brown, 6 Vet.App. 465 (1994), but 
this does not prevent them from offering competent, probative 
testimony related to their observation of the apparent 
physical manifestations of a condition, particularly where 
continuity of symptomatology is at issue.  See Falzone v. 
Brown, 8 Vet.App. 398, 403 (1995).  The RO has not previously 
considered either the veteran's statement, or the 
applicability of 38 C.F.R. § 3.303(b), providing that service 
connection may be granted if a disorder is noted during 
service or a presumptive period, continuity of symptomatology 
is shown thereafter, and competent evidence (medical or lay) 
links the veteran's present condition to those symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1997).  To establish 
service connection for a chronic condition, the veteran need 
not present medical evidence of a diagnosis of the chronic 
condition during service or within any applicable presumptive 
period.  "[T]here need only be symptomatology which, in 
retrospect, may be identified as manifestations of the 
chronic condition. . . ."  Cook v. Brown, 4 Vet. App. 231, 
237 (1993).

On this basis, the Board finds that the new lay evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, and is therefore material to 
the issue of whether the veteran's current pulmonary 
emphysema originated during his active military service.  
38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 1363.  Thus, his 
claim must be reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for pulmonary 
emphysema is reopened; the appeal is granted to this extent 
only.

REMAND

Because the new evidence submitted by the veteran suggests 
that his respiratory symptoms have been continuous since the 
date of his active service separation, it is necessary to 
obtain a current VA medical examination of his condition to 
include an opinion as to its probable etiology.  In addition, 
the Board notes that passage of VCAA in November 2000 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty must be 
discharged.  The law affects claims pending on, or filed 
after the date of enactment, including the appellant's claim, 
and the RO must ensure compliance with VCAA.

Accordingly, this case is REMANDED for completion of the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

2.  The RO should schedule the veteran for 
a VA respiratory examination to determine 
the current nature and probable etiology 
of all current respiratory conditions.  
The examiner should provide an explanation 
of the facts and medical principles 
involved in arriving at any opinions 
expressed.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
veteran should be aware that his failure 
to report for scheduled VA examination may 
have adverse consequences, including a 
possible denial of his claim.  38 C.F.R. 
§ 3.655 (2000).  An examination report not 
in compliance with the requirements above 
is incomplete and must be remedied.  
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case and an 
opportunity to respond.  The veteran has the right to submit 
additional evidence and argument on any matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

 

